Opinion by
Walker, A. S., J.
§937. Surety; guarantor; difference between. A surety is usually bound with his principal in one and the same instrument, executed at the same time and on the same consideration. On the other hand, the contract of the guarantor is his own separate undertaking, in which the principal does not join. [Burge on Sureties, § 1.] A surety is in the first instance answerable for the debt for which he makes himself responsible, while the guarantor -is only liable when default is made by the party whose undertaking is guarantied. A guarantor is entitled to notice. [Burge on Sureties, §157.] A surety is liable upon the delivery of the obligation.
§ 938. Agent; cannot dispute his principals authority. In a suit' by an insurance company against its agent for money received by the agent belonging to the company, it was held that in the absence of other testimony the acts of the agent in pursuing a licensed business will be presumed to have been legal, and that he had the license for his company required by law, and that the agent *527should not be allowed to dispute the authority of the company to carry on its business in this state.
June 23, 1880.
Affirmed.